Opinion filed May 28, 2021




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-19-00022-CV
                                  __________

 GRAMRICH OIL & GAS CORPORATION, NOLAN ENERGY
CORPORATION, AND SL RICHARDSON INVESTMENTS, INC.,
              Appellants/Cross-Appellees
                                         V.
            WILLIAM C. MENG, Appellee/Cross-Appellant


                     On Appeal from the 39th District Court
                         Throckmorton County, Texas
                          Trial Court Cause No. 3165


                     MEMORANDUM OPINION
      This appeal arises from a lawsuit that was originally filed in 2001. It concerns
a dispute over an oil and gas lease. Appellants and Cross-Appellees are Gramrich
Oil & Gas Corporation, Nolan Energy Corporation, and SL Richardson Investments,
Inc. (collectively Lessees). Gramrich and Nolan filed suit in 2001 against the lessor,
William C. Meng. SL Richardson joined the suit sometime later.
        After a summary judgment hearing, the trial court granted Meng’s traditional
and no-evidence motion for summary judgment on all grounds, denied Lessees’
motion for partial summary judgment, and entered final judgment disposing of all
claims pending between the parties. The parties present numerous issues on appeal.
The primary issues concern lease termination and repudiation, laches, standing,
evidentiary objections, attorney’s fees, and the trial court’s declaration of final
judgment. We affirm in part, and we reverse and remand in part.
                                  Background facts
        In 1996, Meng granted Nolan an oil and gas lease on his ranch in
Throckmorton County. Gramrich was the sole operator on the Meng lease from the
time the lease was executed until 2013. Gramrich drilled multiple wells in 2000 and
2001, and another two wells after 2005. Tamarron Resources, Inc. became the
operator of the lease in 2013. Tamarron operated the wells on the lease until 2015.
Lease production records from the Texas Railroad Commission indicated that the
wells on the lease have not been operated since July 2015. Meng asserted in his
motion for summary judgment that Tamarron filed for bankruptcy in September
2015.
        At the time of the summary judgment hearing, there were three separate forty-
acre units under the lease—Unit No. 2, Unit No. 4, and Unit No. 7. Lessees claimed
that each of the three units were capable of producing in paying quantities. Unit
No. 4 and Unit No. 7 each have a single unplugged well on them, the Meng No. 4
Well and the Meng No. 7 Well. Unit No. 2 has two unplugged wells on it, the Meng
No. 2 Well and the Meng No. 9 Well. The parties do not present any claims about
the Meng No. 9 Well in this appeal. Therefore, we only discuss the rights to the
Meng No. 2 Well because the lease on Unit No. 2 will terminate on both the Meng
No. 2 Well and the Meng No. 9 Well to the same extent.


                                          2
      In February 2001, Nolan and Gramrich sued Meng, asserting that Meng was
interfering with their production operations. They specifically asserted that Meng
prevented Nolan and Gramrich from laying a pipeline to market the oil and gas
produced on the lease. After Nolan and Gramrich filed suit, Meng agreed to permit
access to lay the pipeline, and Nolan and Gramrich did nothing further to prosecute
the suit until they filed their first amended petition in February 2016. In their 2016
first amended petition, Nolan and Gramrich kept all of the allegations from the
original petition and additionally asserted that Meng continued to interfere with their
operations over the course of the fifteen-year hiatus that the suit remained pending.
Nolan and Gramrich alleged that Meng engaged in actions that were bizarre and
numerous.
      The record does not indicate that Nolan and Gramrich did anything further to
prosecute the lawsuit until Lessees filed their second amended petition in March
2017, when they added SL Richardson Investments, Inc. as a plaintiff. Lessees also
requested that the case be set for trial.
      By the time Lessees filed their fifth amended petition in March 2018, Lessees’
live pleadings included claims for breach of contract, conversion, declaratory
judgment, tortious interference with prospective relations, and civil theft. Lessees
sought injunctive relief, damages, and declaratory relief. In response, Meng asserted
the affirmative defenses of laches, lease termination, lack of standing, and
limitations. Meng also filed a counterclaim seeking a declaratory judgment that the
lease had terminated and that Lessees had forfeited the equipment on the lease.
Meng also sought Rule 13 sanctions against Lessees and a mandatory injunction for
the wells to be plugged. See TEX. R. CIV. P. 13.
      Meng filed a no-evidence motion for summary judgment on the issue of lease
termination and a traditional motion for summary judgment on the issues of lease
termination, equipment forfeiture, laches, and standing. Lessees filed a competing
                                            3
no-evidence and traditional motion for summary judgment. The trial court granted
Meng’s no-evidence and traditional motions for summary judgment on all grounds,
and denied Lessees’ motion. The trial court also denied all objections to summary
judgment evidence in its summary judgment order.
                                        Analysis
      Evidentiary Objections
      We review summary judgments de novo. Lujan v. Navistar, Inc., 555 S.W.3d
79, 84 (Tex. 2018) (citing Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d
211, 215 (Tex. 2003)). However, a trial court’s decision to exclude or admit
summary judgment evidence is reviewed for an abuse of discretion. Id. (citing
Starwood Mgmt., LLC v. Swaim, 530 S.W.3d 673, 678 (Tex. 2017)). As noted
above, the trial court denied all of the objections to the summary judgment evidence.
Accordingly, we must determine if the trial court abused its discretion in its rulings
on the summary judgment evidence.          See id.; Sw. Energy Prod. Co. v. Berry-
Helfand, 491 S.W.3d 699, 727 (Tex. 2016) (A trial court’s evidentiary rulings are
reviewed for abuse of discretion.). An abuse of discretion exists only when the
court’s decision is made without reference to any guiding rules and principles. U-
Haul Int’l, Inc. v. Waldrip, 380 S.W.3d 118, 132 (Tex. 2012). “An appellate court
must uphold the trial court’s evidentiary ruling if there is any legitimate basis for the
ruling.” Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43 (Tex. 1998).
      In their third issue, Lessees contend that the trial court erred by denying their
objections to Meng’s affidavits. Lessees first assert that there is a conflict in the
dates in Meng’s affidavits. Lessees assert that these statements violate the “sham
affidavit” rule expressed in Lujan. 555 S.W.3d at 85–90. In his first affidavit, Meng
asserted that “[t]he #7 ceased production before March 1, 2014 . . . . The #4 ceased
production on or before October 9, 2015 . . . .” (emphasis added). In his subsequent


                                            4
affidavit, Meng asserted that “[t]he #7 ceased production before January 1, 2014 . .
. . The #4 ceased production on or before June 2015 . . . .” (emphasis added).
      The court in Lujan determined that if “the subsequent affidavit clearly
contradicts the witness’s earlier testimony involving the suit’s material points,
without explanation, then the sham affidavit rule applies.” Id. at 88 (internal
quotation marks omitted). The court also noted that “[m]ost differences between a
witness’s affidavit and deposition are more a matter of degree and details than direct
contradiction. This reflects human inaccuracy more than fraud.” Id. (quoting
Cantu v. Preacher, 53 S.W.3d 5, 10 (Tex. App.—San Antonio 2001, pet. denied).
      Meng’s subsequent statement does not constitute a sham affidavit. A
statement that production ceased on or before October 9, 2015, does not preclude
the possibility that production ceased before that date. Rather, it expressly includes
that possibility. Subsequent testimony that production actually ceased on or before
June 2015 is not contradictory or even inaccurate. Therefore, the sham-affidavit rule
does not apply, and the trial court did not err in admitting Meng’s affidavits over
Lessees’ sham-affidavit contention.
      Lessees also assert that statements in Meng’s affidavits concerning key
witnesses were conclusory. In support of his claim for laches, Meng averred in his
affidavits that, because of Lessees’ delay, Meng took no action to defend himself,
which resulted in material facts and witnesses being lost or compromised. Meng
stated that he “[knew] of at least three key witnesses who have died since the alleged
events: Hartsell Ash, Betty Jo Reid, and Tot Richards.” Lessees assert that this
evidence is conclusory and not proper summary judgment evidence because Meng
failed to specify what relevant testimony any of the named witnesses would have
provided. We disagree.
      “A moving party may demonstrate that it has suffered a detrimental change in
several ways. If the moving party meets that burden by showing that its ‘ability to
                                          5
defend against the claim or to ascertain the true facts is impaired, then plaintiff’s
claim should be barred.’” Thorne v. Union Pac. Corp., 290 F. Supp. 3d 635, 645
(W.D. Tex. 2017), aff’d, 742 Fed. App’x 875 (5th Cir. 2018) (quoting De
Benavides v. Warren, 674 S.W.2d 353, 362 (Tex. App.—San Antonio 1984, writ
ref’d n.r.e.)); see also Ex Parte Saenz, 491 S.W.3d 819, 825 (Tex. Crim. App. 2016)
(holding that it may be possible for a delay between the filing of an initial application
and the amended application to prejudice a party and implicate laches). A defendant
may be injured by the plaintiff’s delay in bringing suit “because of the death of
witnesses by whom the truth of the situation could be proven.” Pearson v. Am. Fid.
& Cas. Co., 321 S.W.2d 620, 622 (Tex. App.—Amarillo 1959, writ ref’d n.r.e.).
However, conclusory statements indicating merely that there are missing witnesses,
fading memories, or lost evidence are insufficient to prove the defendant was
detrimentally affected. See Stanley Works v. Wichita Falls Indep. Sch. Dist., 366
S.W.3d 816, 825–26 (Tex. App.—El Paso 2012, pet. denied). “A conclusory
statement is ‘one that does not provide the underlying facts to support the
conclusion.’” Alphaville Ventures, Inc. v. First Bank, 429 S.W.3d 150, 160 (Tex.
App.—Houston [14th Dist.] 2014, no pet.) (quoting Hou-Tex, Inc. v. Landmark
Graphics, 26 S.W.3d 103, 112 (Tex. App.—Houston [14th Dist.] 2000, no pet.)).
      Here, Lessees asserted that Meng started a fire on the property and was
involved in a physical altercation with Hartsell Ash around the same time and place
as the fire. It was not conclusory for Meng to assert that Ash, a participant in the
event, could have provided helpful testimony in clarifying the circumstances
surrounding the altercation and fire. It was also not conclusory for Meng to state
that Lessees delayed in prosecuting the claims for fifteen years, that Ash has since
died, and that Meng lost the ability to examine a witness who would have otherwise
been helpful to determine the truth of Lessees’ allegations. Thus, the record supports
Meng’s assertion that Lessees’ delay detrimentally affected Meng. Cf. Stanley
                                           6
Works, 366 S.W.3d at 825–26 (holding evidence of laches insufficient where the
defendant failed to point to specific witnesses that were missing or provide any
evidence indicating the substance of the witness’s expected testimony). Thus, the
trial court did not abuse its discretion in overruling this objection. We overrule
Lessees’ third issue.
      In Meng’s first cross-issue, he contends that the trial court erred in admitting
Lessees’ affidavits. Meng initially asserts that the trial court erred in admitting Lee
Richardson’s affidavit because his testimony was not made on personal knowledge.
Richardson averred in his affidavit that Meng interfered with Lessees’ operations in
bizarre and numerous ways over the fifteen-year hiatus of this case. Richardson
stated during his deposition that, although he did not personally witness many of
Meng’s alleged instances of interference, Richardson was told about Meng’s actions
from others after they occurred. Richardson also averred that he confronted Meng
about each instance and that Meng did not deny that such events occurred. Lessees
respond to Meng’s contention by asserting that Meng’s silence after being
questioned constituted admissions by a party opponent and, thus, constitutes
personal knowledge.
      Generally, “[s]upporting and opposing affidavits shall be made on personal
knowledge, shall set forth such facts as would be admissible in evidence, and shall
show affirmatively that the affiant is competent to testify to the matters stated
therein.” TEX. R. CIV. P. 166a(f) (emphasis added). This rule clarifies that an
affidavit must still be based on personal knowledge even if it sets forth admissible
evidence. See id.; see also Fontenot v. Univ. of Tex. M.D. Anderson Cancer Ctr.,
No. H-06-3756, 2008 WL 11487950, at *8 (S.D. Tex. April 15, 2008, no pet.)
(holding under the rule’s federal counterpart, “even where evidence might otherwise
be admissible as an admission by a party-opponent under Federal Rule of Evidence


                                          7
801(d)(2), such evidence may still be excluded where it does not satisfy the personal
knowledge requirement of Federal Rule of Civil Procedure 56(e)”).
      Even assuming that the statements might have constituted an admission by a
party opponent, as Lessees contend, Richardson explicitly admitted in his deposition
that he did not have personal knowledge of the events that he had averred occurred.
This is inconsistent with his affidavit’s recitation that “[t]he facts and statements
contained in this affidavit are within [his] personal knowledge, true and correct.”
Because Richardson did not sufficiently establish that he had personal knowledge of
the facts contained within his affidavit, the trial court abused its discretion by
admitting the challenged statements. Therefore, the trial court erred in admitting the
portions of Richardson’s affidavit that were not based on his personal knowledge.
The one exception to this holding is the portion of Richardson’s affidavit in which
Richardson averred that he witnessed Meng parking his truck in the middle of the
road as Lessees were approaching the wells.
      Meng also contends that John Riley’s affidavit was improper opinion
evidence. Riley was the pumper on the lease until 2013. However, he averred that
he continued to check on the wells for Richardson and SLR Investments in during
2013, 2014, and 2015. Riley opined in his affidavit, “In my opinion[,] the wells have
or are capable of producing in paying or commercial quantities if operated properly.”
      Conclusory statements and opinions in affidavits are improper summary
judgment evidence. See TEX. R. CIV. P. 166a(f); Elizondo v. Krist, 415 S.W.3d 259,
264 (Tex. 2013). The test for determining production in paying quantities is whether
the revenue gained from the production exceeds the operating costs and whether a
prudent operator would continue operating the lease for the purpose of making a
profit. Clifton v. Koontz, 325 S.W.2d 684, 691 (Tex. 1959). Riley did not set forth
any facts in his affidavit tending to prove that the revenue gained exceeded the
operating costs, and he did not present facts tending to prove that a prudent operator
                                          8
would continue operating the lease for a profit. Moreover, the record is devoid of
evidence of the units’ profits or operating costs altogether. Without such evidence,
Riley’s testimony that the wells have been capable of producing in paying quantities
is conclusory and is improper summary judgment evidence. Accordingly, the trial
court erred in admitting this portion of Riley’s affidavit.
      Summary Judgment
      In their first issue, Lessees contend that the trial court erred in granting Meng’s
no-evidence and traditional motion for summary judgment. In their second issue,
Lessees assert that the trial court erred by denying their motion for partial summary
judgment.
      After an adequate time for discovery, a party may move for summary
judgment on the ground that there is no evidence of one or more essential elements
of a claim or defense on which an adverse party would have the burden of proof at
trial. TEX. R. CIV. P. 166a(i). We review a no-evidence motion for summary
judgment under the same legal sufficiency standard as a directed verdict.
Merriman v. XTO Energy, Inc., 407 S.W.3d 244, 248 (Tex. 2013). Under this
standard, the nonmovant has the burden to produce more than a scintilla of evidence
to support each challenged element of its claims. Id. Evidence is no more than a
scintilla if it is “so weak as to do no more than create a mere surmise or suspicion”
of a fact. King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003) (quoting
Kindred v. Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex. 1983)).
      A party moving for traditional summary judgment bears the burden of proving
that there is no genuine issue of material fact and that it is entitled to judgment as a
matter of law. TEX. R. CIV. P. 166a(c); Nassar v. Liberty Mut. Fire Ins. Co., 508
S.W.3d 254, 257 (Tex. 2017). To be entitled to a traditional summary judgment, a
defendant must conclusively negate at least one essential element of the cause of
action being asserted or conclusively establish each element of an affirmative
                                           9
defense.     Sci. Spectrum, Inc. v. Martinez, 941 S.W.2d 910, 911 (Tex. 1997).
Evidence is conclusive only if reasonable people could not differ in their
conclusions. City of Keller v. Wilson, 168 S.W.3d 802, 816 (Tex. 2005). If the
movant initially establishes a right to summary judgment on the issues expressly
presented in the motion, then the burden shifts to the nonmovant to present to the
trial court any issues or evidence that would preclude summary judgment. See City
of Houston v. Clear Creek Basin Auth., 589 S.W.2d 671, 678–79 (Tex. 1979). In
reviewing both traditional and no-evidence summary judgments, we consider the
evidence in the light most favorable to the nonmovant, indulging every reasonable
inference in favor of the nonmovant and resolving any doubts against the movant.
Merriman, 407 S.W.3d at 248; City of Keller, 168 S.W.3d at 824.
      Usually, when a party moves for both a traditional and a no-evidence
summary judgment, we first review the no-evidence summary judgment. See
Lightning Oil Co. v. Anadarko E&P Onshore, LLC, 520 S.W.3d 39, 45 (Tex. 2017).
“However, this rule is not absolute.” Neurodiagnostic Tex, L.L.C. v. Pierce, 506
S.W.3d 153, 163 (Tex. App.—Tyler 2016, no pet.).
      Standing
      Meng moved for traditional summary judgment asserting that Gramrich and
Nolan do not have standing to claim that the lease continues in existence. The trial
court did not expressly find a lack of standing, but it granted Meng’s traditional
motion on all grounds, which included the issue of standing. Lessees assert that
Nolan and Gramrich have standing to sue for one hundred percent of the damages
incurred by the initial interference to laying the pipeline in 2001 and that Meng has
not proven that Nolan and Gramrich lack standing to claim that the lease did not
terminate.
      Because standing is a requirement of subject-matter jurisdiction, we review a
trial court’s determination of standing de novo. Frost Nat’l Bank v. Fernandez, 315
                                         10
S.W.3d 494, 502 (Tex. 2010). “In Texas, the standing doctrine requires a concrete
injury to the plaintiff and a real controversy between the parties that will be resolved
by the court.” Heckman v. Williamson Cty., 369 S.W.3d 137, 154 (Tex. 2012). “[I]f
a plaintiff lacks standing to assert one of his claims, the court lacks jurisdiction over
that claim and must dismiss it.” Id. at 150.
      Nolan’s and Gramrich’s standing to litigate the termination of the lease is not
clear cut one way or the other. Nolan was the original lessee under the lease, and it
originally was the sole working interest owner under the lease. However, Nolan
assigned one hundred percent of its working interest to others in May 2001.
Gramrich was originally the operator under the lease, but Gramrich was removed as
operator in 2013. We conclude that the record does not conclusively establish that
Nolan and Gramrich do not have standing to litigate the existence of the lease.1
Accordingly, Meng was not entitled to summary judgment on his standing
contention.
      Laches
      Meng’s traditional motion for summary judgment also asserted that Lessees’
claims for damages, breach of contract, and tortious interference were barred by
laches. Meng bases his laches claim on the assertion that Lessees did not prosecute
the claims alleged in their original petition with diligence. Laches is an affirmative
defense that is akin to estoppel. City of Fort Worth v. Johnson, 388 S.W.2d 400,
403 (Tex. 1964). A party asserting the affirmative defense of laches must show (1)
an unreasonable delay by the nonmovant in asserting their legal and equitable rights
and (2) a good faith change in position by the movant to his detriment because of the
delay. See Rogers v. Ricane Enters., Inc., 772 S.W.2d 76, 80 (Tex. 1989). “Laches
is generally available as an affirmative defense solely in suits in equity . . . .”


      1
       Richardson is the principal for all three corporate Appellants.

                                                   11
Phillips v. Dow Chem. Co., 186 S.W.3d 121, 129 (Tex. App.—Houston [1st Dist.]
2005, no pet.). Thus, laches is generally inappropriate when a statute of limitations
applies to the cause of action. Lyle v. Jane Guinn Revocable Trust, 365 S.W.3d 341,
355 (Tex. App.—Houston [1st Dist.] 2010, pet. denied).
       A cursory review of Texas cases that address laches indicates that the defense
typically reviews a delay in bringing suit. Conversely, a delay in the prosecution of
a suit after it is filed is typically addressed in the context of a failure of a plaintiff to
prosecute his suit with reasonable diligence. See In re Conner, 458 S.W.3d 532,
534–35 (Tex. 2015) (orig. proceeding) (per curiam) (A plaintiff has a duty to
prosecute its lawsuit to a conclusion with “reasonable diligence,” and if the plaintiff
fails in that duty, the trial court may dismiss the case for want of prosecution.).
Assuming laches was available to Meng in the context in which he presents the
claim, the summary judgment evidence does not conclusively establish his
entitlement to it, particularly on the issue of his detriment caused by the delay.
Accordingly, Meng was not entitled to summary judgment on the affirmative
defense of laches.
       Competing Motions for Summary Judgment on Lease Termination
       Meng primarily based his summary judgment motion on his contention that
the lease on each unit had terminated for lack of production. Conversely, Lessees
assert that Meng repudiated the lease prior to termination. As set out below, the
interplay between these competing contentions is a central issue in this case,
particularly from a timing perspective. When the parties file competing summary
judgment motions on the same issue, and the trial court grants one and denies the
other, “we consider the summary judgment evidence presented by both sides,
determine all questions presented, and if the trial court erred, render the judgment
the trial court should have rendered.” Sw. Bell Tel., L.P. v. Emmett, 459 S.W.3d 578,
583 (Tex. 2015).
                                             12
      Duration of an Oil and Gas Lease
      In Texas, an oil and gas lease grants a fee simple determinable to the lessee.
BP Am. Prod. Co. v. Red Deer Res., LLC, 526 S.W.3d 389, 394 (Tex. 2017) (citing
Anadarko Petroleum Corp. v. Thompson, 94 S.W.3d 550, 554 (Tex. 2002)). “As a
result, ‘the lessee’s mineral estate may continue indefinitely, as long as the lessee
uses the land for its intended purpose.’” Id. (quoting Thompson, 94 S.W.3d at 554).
“However, if the event upon which the mineral estate is limited occurs, then the
lessee’s mineral estate terminates automatically.” Id. (citing Thompson, 94 S.W.3d
at 554). “We resolve the question of when a lease terminates by ascertaining the
parties’ intent from the lease as a whole.” Id. (citing Thompson, 94 S.W.3d at 554).
      “A lease’s habendum clause defines the mineral estate’s duration.”          Id.
(quoting Thompson, 94 S.W.3d at 554). “A typical habendum clause provides that
the lease will remain in force during a fixed primary term and ‘as long thereafter as
oil, gas or other minerals is produced’ during the secondary term.” Id. (quoting
Thompson, 94 S.W.3d at 554). The lease in this case provided for a primary term of
three years.
      Ordinarily, production of oil and gas from any part of leased acreage is
sufficient to hold the entirety of the leased property. Mayo Found. for Med. Educ. v.
Courson Oil & Gas, Inc., 505 S.W.3d 68, 70 (Tex. App.—Amarillo 2016, pet.
denied). However, the parties’ lease also contained a retained-acreage clause
whereby each producing well held only a designated unit around it. See Endeavor
Energy Res., L.P. v. Discovery Operating, Inc., 554 S.W.3d 586, 598 (Tex. 2018)
(discussing the purpose and effect of a retained-acreage clause).          As noted
previously, the three units at issue in this case were forty acres in size. The lease
provided that each “[s]uch unit acreage shall only be held by production.”
      “The word ‘produce’ in a habendum clause ‘is synonymous with the phrase
“producing in paying quantities.”’”      Red Deer, 526 S.W.3d at 394 (quoting
                                         13
Hydrocarbon Mgmt., Inc. v. Tracker Expl., Inc., 861 S.W.2d 427, 432 n.4 (Tex.
App.—Amarillo 1993, no writ)). “‘Production in paying quantities’ means ‘the
production is sufficient to pay the lessee a profit, even small, over the operating and
marketing expenses, although the cost of drilling the well may never be repaid.’” Id.
(quoting Tracker, 861 S.W.2d at 432 n.4). “For purposes of determining whether a
marginally productive well has ceased to produce in paying quantities, profitability
must be measured over a reasonable period of time under the circumstances.” Id.
(citing BP Am. Prod. Co. v. Laddex, Ltd., 513 S.W.3d 476, 487 (Tex. 2017); Clifton,
325 S.W.2d at 691).
      “Although the habendum clause generally controls the mineral estate’s
duration, other clauses may extend the habendum clause’s term.” Id. (quoting
Thompson, 94 S.W.3d at 554). “Thus, after the primary term, an oil and gas lease
generally may be kept alive ‘by production in paying quantities, or a savings clause,
such as a shut-in gas well clause, drilling operations clause, or continuous operations
clause.’” Id. (quoting Tracker, 861 S.W.2d at 432). A savings clause is designed to
prevent the automatic termination of the lease upon a cessation of production. Id.
Here, the lease contained a savings clause in the form of a cessation-of-production
clause.
      “[A] typical cessation-of-production clause provides that a lease will remain
in force during the secondary term in the absence of actual production if the lessee
conducts drilling or reworking operations within a fixed number of days of the
original cessation of production.” Id. at 394–95 (citing Samano v. Sun Oil Co., 621
S.W.2d 580, 580–81 (Tex. 1981)). In Red Deer, the Texas Supreme Court noted
that a cessation-of-production clause is based on a total cessation of production: “A
total cessation of production for the number of consecutive days defined in a lease’s
cessation-of-production clause automatically terminates the lease, without regard to
the reasonableness of the operator’s actions, absent a properly invoked savings
                                          14
clause.” Id. at 395–96. Thus, termination of a lease under a cessation-of-production
clause is an alternative basis for terminating a lease that differs from a claim that a
lease terminates because of a failure of production in paying quantities. Id. at 394–
96.
      As we noted in Teon Management, “[t]he law is well-settled in Texas that the
repudiation of a lease by a lessor relieves the lessee of any obligation to conduct any
operation on the land in order to maintain the lease in force pending a judicial
resolution of the controversy between the lessee and the lessor over the validity of
the lease.” Teon Mgmt., LLC v. Turquoise Bay Corp., 357 S.W.3d 719, 730 (Tex.
App.—Eastland 2001, pet. denied) (citing Kothmann v. Boley, 308 S.W.2d 1, 4 (Tex.
1957); Cheyenne Res., Inc. v. Criswell, 714 S.W.2d 103, 105 (Tex. App.—Eastland
1986, no writ)). “The doctrine of repudiation is a variation of the doctrine of
estoppel, and it applies when the lessor has asserted a clear, unequivocal challenge
to the lessee’s title in and to the interest created by the lease.” Id. As stated by the
Texas Supreme Court in Coastal Oil & Gas:
      The law is well-settled in Texas that “[l]essors who . . . wrongfully
      repudiate the lessees’ title by unqualified notice that the leases are
      forfeited or have terminated cannot complain if the latter suspend
      operations under the contract pending a determination of the
      controversy and will not be allowed to profit by their own wrong.”
Coastal Oil & Gas Corp. v. Garza Energy Tr., 268 S.W.3d 1, 20 (Tex. 2008)
(alterations in original) (quoting Ridge Oil Co. v. Guinn Invs., Inc., 148 S.W.3d 143,
157 (Tex. 2004)).
      The elements of repudiation of an oil and gas lease are (1) the existence of a
subsisting lease at the time of repudiation and (2) the lessor’s unqualified notice that
the lease has been forfeited or terminated. Rippy Interests, LLC v. Nash, 475 S.W.3d
353, 362–63 (Tex. App.—Waco 2014, pet. denied). Also implicit in this doctrine is
a third element—the lessee’s reliance on the lessor’s repudiation. Id. From a timing

                                          15
perspective, we must determine if Meng’s alleged repudiation of the lease occurred
before or after the termination of the units held under the lease. See id. A repudiation
occurring after the lease on a unit had already terminated would have no legal
significance. See id.
      Lease Termination vs. Repudiation
      In his no-evidence motion for summary judgment, Meng asserted that Lessees
had no evidence of any production after the following dates:
      For Well No. 7/Unit No. 7 – After January 1, 2014;
      For Well No. 2/Unit No. 2 – After April 1, 2014; and
      For Well No. 4/Unit No. 4 – After June 30, 2015.
Meng additionally asserted that there was no evidence of production in paying
quantities after these dates. With respect to Well No. 4, Meng additionally asserted
that Lessees had no evidence that they commenced reworking operations within
sixty days of the cessation of production.
      In his traditional motion for summary judgment, Meng asserted that Lessees
judicially admitted that production last occurred on Well No. 7, Well No. 2, and
Well No. 9 in September 2014. Meng asserted that the two units held by these wells
(Unit No. 2 and Unit No. 7) terminated in September 2015 under the terms of the
lease. Meng also asserted in his traditional motion for summary judgment that
Lessees admitted that Well No. 4 last produced in June 2015 and that the unit held
by this well (Unit No. 4) terminated in August 2015.
      The record conclusively establishes that production completely ceased on
Unit No. 2 and Unit No. 7 in September 2014, and on Unit No. 4 in June 2015. The
parties do not dispute that these are the last dates of production of oil and gas. The
record also contains evidence that Meng allegedly repudiated the lease at the latest
in October 2015. In this regard, Lessees assert that Meng repudiated the lease on
October 28, 2015, when Meng allegedly stated to Lessees: “The lease is over. It’s
                                          16
finished. It’s terminated.”2 Lessees presented evidence that, when Meng allegedly
made the October 28, 2015 statement, they made no attempts to produce the lease
thereafter “because Mr. Meng had said the lease is terminated, it’s over, and we felt
like we needed to resolve it legally before anything else happened.” Viewed in the
light most favorable to Lessees, Lessees have presented sufficient summary
judgment evidence to create a material fact issue concerning whether Meng
repudiated the lease on October 28, 2015. As previously noted, the major question
in this case was whether the units held by the lease had terminated prior to Meng’s
repudiation in October 2015.
        Lessees further assert that Meng previously repudiated the lease on numerous
occasions over the fifteen-year hiatus of the case proceedings. In sum, Lessees
contend that Meng’s various other alleged instances of interference outlined in
Lessees’ affidavits also constituted repudiation. We disagree. We first note that
many of the matters that Lessees assert constituted repudiation by Meng were only
addressed in the portions of Richardson’s affidavit that we have determined should
have been stricken. Furthermore, the record is devoid of facts tending to prove that
these other alleged instances of interference constituted unqualified notice of lease
termination or that Lessees relied on them to terminate their activities on the lease.
        The only other instance that likely constituted an unqualified notice by Meng
that the lease had terminated was set out in Riley’s affidavit, wherein he indicated
that Meng had told him in 2013 that the lease had terminated and that all interest had
reverted back to Meng. Even taken as true, though, Lessees did not rely on this
statement in suspending operations as a result thereof. Lessees admit that both Meng
and Lessees allowed the lease to continue during the fifteen-year hiatus because both

        2
         On January 11, 2016, Meng also sent a letter to Lessees stating that the remaining Units were all
terminated, that the equipment thereon was forfeited, and that trespassers would be prosecuted to the fullest
extent of the law.

                                                     17
parties were making money on the lease and because it was in everyone’s best
interest to allow Lessees to continue producing the lease. Because both Meng and
Lessees understood the lease to be valid and continuing during this time, Lessees did
not rely on any of Meng’s other alleged instances of repudiation as unqualified notice
that the lease terminated. Therefore, only Meng’s October 28, 2015 statement
constituted unqualified notice of repudiation upon which Lessees relied to suspend
lease operations.
      Lessees’ claims that are addressed by Meng’s no-evidence motion include
their claims for declaratory judgment, injunction, conversion, and civil theft. These
claims are inextricably intertwined with the issue of lease termination because the
viability of these claims is contingent upon the success of Meng’s traditional
summary judgment grounds for lease termination. Because our analysis of lease
termination under Meng’s traditional motion is dispositive of the claims addressed
by Meng’s no-evidence motion, we analyze only Meng’s traditional motion. See
Neurodiagnostic Tex, L.L.C., 506 S.W.3d at 163.
      In his traditional motion for summary judgment, Meng sought a declaratory
judgment that the lease had terminated as a matter of law. The parties primarily
dispute who bears the burden to prove lease termination and cessation of production,
each contending the other party bears the burden. Lessees contend that the trial court
erred in granting summary judgment on the issue of lease termination because the
trial court improperly placed the burden on Lessees.
      We note at the outset that the differing burdens are immaterial under these
facts because Meng’s motion for summary judgment is a hybrid motion and both
parties brought forth summary judgment evidence. See Neely v. Wilson, 418 S.W.3d
52, 59 (Tex. 2013); Rippy Interests, 475 S.W.3d at 358–59. Therefore, our primary
goal is to determine whether a material fact issue exists. See Neely, 418 S.W.3d at
59; Rippy Interests, 475 S.W.3d at 358–59. Furthermore, each party bore their own
                                         18
respective burdens to prove that the lease did or did not terminate. See TRO–X,
L.P. v. Anadarko Petroleum Corp., 548 S.W.3d 458, 464–65 (Tex. 2018) (“It is [a]
well accepted postulate of the common law that a civil litigant who asserts an
affirmative claim for relief has the burden to persuade the finder of fact of the
existence of each element of his cause of action.” (alteration in original) (quoting
Vance v. My Apartment Steak House of San Antonio, Inc., 677 S.W.2d 480, 482
(Tex. 1984))). “Thus, when both parties, i.e., both the plaintiff and the defendant,
have filed actions for declaratory relief, ‘both parties [are] required to carry their
own burden on their own request for relief.’” Castille v. Serv. Datsun, Inc., No. 01-
16-00082-CV, 2017 WL 3910918, at *7 (Tex. App.—Houston [1st Dist.] Sept. 7,
2017, no pet.) (mem. op.) (alteration in original) (quoting City of Galveston v. Giles,
902 S.W.2d 167, 172 (Tex. App.—Houston [1st Dist.] 1995, no writ)).
      Lessees sought affirmative declaratory relief that the lease remained valid and
in full force and effect. Therefore, Lessees bore the burden to prove either that there
was continuous production as required by the terms of the lease or that the lease did
not terminate for some other reason. See TRO–X, L.P., 548 S.W.3d at 464–65.
Likewise, Meng counterclaimed for declaratory relief that the lease had terminated.
Therefore, Meng also bore an equal burden to prove cessation of production of oil
and gas for a duration required by the terms of the lease. See id. at 464–65; Castille,
2017 WL 3910918, at *7–8.
      The cessation-of-production clause in the parties’ lease provides as follows:
             [1] If, after the expiration of the Primary Term, production shall
      cease on any unit, or units, Lessee shall have the right at any time within
      sixty (60) days from the first of such cessation to begin drilling or
      reworking operations in the effort to make any or all such units again
      produce oil or gas, in which event this Lease shall remain in force
      thereon so long as not more than sixty (60) days shall elapse between
      the completion of one such operation and the beginning of another, and
      if production of oil or gas is therefore resumed, so long thereafter as oil

                                          19
      or gas is produced from the subject units. [2] However, in the event of
      said cessation, if sixty (60) consecutive days elapses during which no
      such operation is executed, this Lease shall terminate as to any unit
      designation on which there has been no production of oil or gas for said
      sixty (60) days, save and except 1/2 acre around the wellhead for a
      period of one year. [3] After the Primary Term and any Extension of
      this Lease, the term “reworking operations”, as operative in this clause,
      shall be more exactly construed to mean “major overhaul or
      replacement of pump-jack or engine, or working in the bore-hole.[”]
      [4] Furthermore, yet not to include shut-in gas wells, if twelve (12)
      months shall elapse during which a unit does not produce in paying
      quantities, this Lease shall terminate on any such well.3
The parties disagree on the manner in which this provision should be interpreted.
We will address their contentions with respect to our discussion of the units held by
the lease.
      Unit No. 2 and Unit No. 7
      As noted previously, production from Unit No. 2 and Unit No. 7 ceased in
September 2014. Meng asserted in his traditional motion for summary judgment
that the lease on these units terminated in September 2015, a date prior to the October
2015 repudiation. For this proposition, Meng cited the fourth sentence of the
cessation-of-production clause: “Furthermore, yet not to include shut-in gas wells,
if twelve (12) months shall elapse during which a unit does not produce in paying
quantities, this Lease shall terminate on any such well.”
      Lessees contend that Meng failed to provide evidence of the economic
elements of the production-in-paying-quantities test and, therefore, failed to meet his
burden of proof. We disagree. Generally, to prove that the lease terminated due to
cessation of production in paying quantities, one must establish that (1) the well’s
production over a reasonable period of time does not yield a profit over operating
expenses, and (2) if so, a prudent operator would not continue operating the well for

      3
       We have inserted numbers for the sentences for future reference in this opinion.

                                                  20
the purpose of making a profit rather than merely for speculation. Skelly Oil Co. v.
Archer, 356 S.W.2d 774, 783 (Tex. 1962) (on reh’g) (per curiam); Clifton, 325
S.W.2d at 690–91. But as we noted in Brown v. Reeter, Texas courts have made an
evidentiary distinction between claims alleging total cessation of production versus
those involving a cessation of production in paying quantities. 170 S.W.3d 151, 155
(Tex. App.—Eastland 2005, no pet.) (citing Cannon v. Sun–Key Oil Co., 117 S.W.3d
416, 421–22 (Tex. App.—Eastland 2003, pet. denied); Ridenour v. Herrington, 47
S.W.3d 117, 121–22 (Tex. App.—Waco 2001, pet. denied); Bachler v. Rosenthal,
798 S.W.2d 646, 650 (Tex. App.—Austin 1990, writ denied); Wainwright v.
Wainwright, 359 S.W.2d 628, 630 (Tex. App.—Fort Worth 1962, writ ref’d n.r.e.)).
“When there has been a ‘total cessation of production,’ the two-prong ‘cessation of
production in paying quantities’ analysis does not apply.”         Id.   Simply put,
production in paying quantities cannot occur if production ceases.            See id.
Accordingly, Meng did not need to address the profitability of obtaining production
from Unit No. 2 and Unit No. 7 because he alleged, and the record establishes, a
complete cessation of production for over twelve months. See id.
      The remaining element of whether a valid, subsisting lease existed on Unit
No. 2 and Unit No. 7 at the time of repudiation depends upon an interpretation of the
cessation-of-production clause in the lease. Under Lessees’ interpretation, the
twelve-month period set out in the fourth sentence only begins to run after the sixty-
day period set out in the first and second sentences expired. Thus, Lessees contend
that they had fourteen months from the time that production ceased to resume
operations and that Meng’s repudiation in the thirteenth month prevented the lease
on the units from terminating. See id. We disagree with Lessees’ reading of the
cessation-of-production clause.
      We interpret an oil and gas lease as we would any other contract. Tittizer v.
Union Gas Corp., 171 S.W.3d 857, 860 (Tex. 2005). Here, neither party contends
                                         21
that the lease is ambiguous. “Construing an unambiguous lease is a question of law
for the court.” Thompson, 94 S.W.3d at 554 (citing Luckel v. White, 819 S.W.2d
459, 461 (Tex. 1991)). In construing an unambiguous oil and gas lease, our primary
objective is to determine the intent of the parties as expressed within the four corners
of the lease. Id. at 555; Tittizer, 171 S.W.3d at 857. “We give terms their plain,
ordinary, and generally accepted meaning[s] unless the instrument shows that the
parties used them in a technical or different sense.”          Heritage Res., Inc. v.
NationsBank, 939 S.W.2d 118, 121 (Tex. 1996). “We examine the entire lease and
attempt to harmonize all its parts, even if different parts appear contradictory or
inconsistent.” Thompson, 94 S.W.3d at 554 (citing Luckel, 819 S.W.2d at 462). We
presume that the parties intend every clause to have some effect. Id. We must
enforce an unambiguous document as written. Heritage Res., Inc., 939 S.W.2d at
121.
       As we noted previously, the Texas Supreme Court in Red Deer addressed the
purpose and effect of a cessation-of-production clause. 526 S.W.3d at 394–95.
While it is a savings clause, it provides an alternative basis for the termination of a
lease when there is a total cessation of production that is separate from a claim that
a lease terminates because of a failure of production in paying quantities. Id. at 394–
96.    The cessation-of-production clause in this lease reflects both bases for
terminating a lease. The first and second sentences of the clause provide for a
termination of the lease after sixty days of total cessation of production during which
the lessee takes no efforts toward drilling or reworking. Conversely, the fourth
sentence sets out the period of time during which production in paying quantities is
to be measured. See Clifton, 325 S.W.2d at 690; Ridenour, 47 S.W.3d at 121–22.
In this regard, the fourth sentence provides a definition of the applicable time period
for determining production in paying quantities, much like the third sentence
provides a definition for “reworking operations.”
                                          22
      Lessees’ contention that they were allowed fourteen months to resume
production in paying quantities after production first ceased contradicts the lease’s
plain language. The fourth sentence does not provide that its twelve-month period
begins after the sixty-day period referenced in the first and second sentences. As
previously noted, it only refers to the period of time to be used to assess whether
marginal production from a well has been sufficient to sustain the lease—a separate
basis for lease termination that is an alternative to total cessation of production,
which is addressed in the first and second sentences.
      Lessees also direct our attention to summary judgment evidence to the effect
that the wells were capable of production during the year prior to Meng’s alleged
repudiation in October 2015. See Thompson, 94 S.W.3d at 558 (noting that a well
is capable of production when the well is turned “on” and it begins flowing (quoting
Tracker, 861 S.W.2d at 433–34)). The concept of “capable of production” is
typically associated with a shut-in royalty clause. See Red Deer, 526 S.W.3d at 395.
The lease in this case does not contain a shut-in royalty clause, nor does it contain
the phrase “capable of production.” It is well established that “‘can be produced’
does not mean actual production,” as required by the habendum clause of this lease.
See Thompson, 94 S.W.3d at 561.
      Finally, Lessees cite the twelve-month provision in the second sentence that
provides: “save and except 1/2 acre around the wellhead for a period of one year.”
This clause applies to a termination based upon reliance of the complete cessation
of production under the first two sentences of the cessation-of-production clause.
With respect to Unit No. 2 and Unit No. 7, Meng did not rely on this basis for
terminating the lease. Instead, Meng relied on the requirement for production in
paying quantities as required by the habendum clause, the requisite time period of
which was defined by the fourth sentence. Accordingly, the “1/2 acre around the
wellhead” provision is inapplicable to Unit No. 2 and Unit No. 7.
                                         23
      In summary, Meng sought to terminate the lease as to Unit No. 2 and Unit
No. 7 under the habendum clause, as defined by the fourth sentence of the cessation-
of-production clause.   Meng made the requisite showing by establishing that
production in paying quantities did not occur for a period of twelve months—from
September 2014 to September 2015. As we noted in Brown v. Reeter, production in
paying quantities does not occur when there is no production. 170 S.W.3d at 155.
Accordingly, Meng established that the lease on Unit No. 2 and Unit No. 7
terminated prior to his repudiation of the lease in October 2015. Therefore, Meng
was entitled to traditional summary judgment on his claim that the lease had
terminated on Unit No. 2 and Unit No. 7.
      Unit No. 4
      Unit No. 4 ceased production at a later date—June 2015. Meng asserts on
appeal that he was entitled to a no-evidence summary judgment with respect to Unit
No. 4 on Lessees’ claims for affirmative relief because Lessees did not produce
evidence that Well No. 4 produced in paying quantities for the one-year period prior
to October 2015, when Lessees allege that Meng repudiated the agreement. Unlike
with Unit No. 2 and Unit No. 7, there is evidence of some production from Unit
No. 4 during the year preceding October 2015. Meng’s no-evidence motion for
summary judgment alleged only that Lessees had no evidence of production in
paying quantities from Unit No. 4 after June 2015. Accordingly, we disagree with
Meng’s contention that he was entitled to a no-evidence summary judgment as to
Unit No. 4 on the basis of no production in paying quantities for a year prior to
October 2015.
      Meng also sought a traditional summary judgment asserting the same
ground—that Lessees had no evidence of production in paying quantities from Unit
No. 4 during the one-year period prior to October 2015. However, there is evidence
that production from Unit No. 4 occurred through June 2015. To the extent that
                                        24
Meng sought affirmative relief on the basis that there was no production in paying
quantities from October 2014 to October 2015, he bore the burden of establishing
the lack of profitability from Unit No. 4 during this period. He has not met this
burden.
      Meng also asserted that he was entitled to both a no-evidence summary
judgment and a traditional summary judgment on the basis that production ceased
on Unit No. 4 on June 30, 2015, and that no one began drilling or reworking
operations within sixty days of the cessation of production. This assertion is based
on the first two sentences of the cessation-of-production clause. The summary
judgment evidence conclusively establishes that production ceased on Well No. 4 in
June 2015 and that drilling or reworking operations were not commenced within the
sixty-day period thereafter. Accordingly, we agree with Meng’s contention that the
lease on Unit No. 4 terminated at the end of August 2015 when no reworking
operations were commenced on Well No. 4 or drilling operations on Unit No. 4.
This result is dictated by the second sentence of the cessation-of-production clause,
which reads:
      However, in the event of said cessation, if sixty (60) consecutive days
      elapses during which no such operation is executed, this Lease shall
      terminate as to any unit designation on which there has been no
      production of oil or gas for said sixty (60) days, save and except 1/2
      acre around the wellhead for a period of one year.

      Lessees rely on the “save and except 1/2 acre around the wellhead for a period
of one year” language to assert that the lease over Unit No. 4 continued for fourteen
months after production ceased in June 2015.           We disagree with Lessees’
interpretation of this provision. The first part of the second sentence provides that
“this Lease shall terminate as to any unit designation” from which there has been no
production, no drilling, or no reworking operations for sixty days (emphasis added).
Accordingly, the lease over Unit No. 4 terminated sixty days after production ceased.

                                         25
Additionally, the save-and-except language only applies to 1/2 acre around the
wellhead,4 and it is only for a fixed duration of one year.
        Accordingly, Meng was entitled to a traditional summary judgment on his
claim that the lease on Unit No. 4 had terminated. In this regard, the lease on Unit
No. 4 terminated at the end of August 2015, prior to Meng’s repudiation of the lease
on October 28, 2015.
        Equipment Forfeiture
        Meng also moved for a traditional summary judgment on the issue of
equipment forfeiture. He sought a declaration that Lessees had forfeited all rights to
the machinery and fixtures on the lease. In response, Lessees contend that, because
the lease on the units did not terminate prior to Meng’s repudiation of the lease,
Lessees did not forfeit their rights to the machinery and fixtures on the units.
However, we have determined that the lease on the units terminated prior to the
October 2015 repudiation.
        The lease contains the following removal-of-fixtures clause:
               Upon termination of this Lease due to any cause, Lessee has one
        hundred twenty (120) days to remove all machinery and fixtures,
        including drawing and removing casing along with plugging of wells
        on subject units thereto. At the end of this one hundred twenty (120)
        days, Lessee relinquishes all rights to any equipment remaining on such
        units.
As stated above, the lease terminated on Unit No. 2 and Unit No. 7 in September
2015 and on Unit No. 4 at the end of August 2015. However, Meng’s repudiation
of the lease occurred during the 120-day period for the removal of fixtures. And
with respect to Unit No. 4, repudiation occurred during the “1/2 acre around the
wellhead” period. We conclude that there are fact questions on the effect of Meng’s

        4
         “Wellhead” is “the top of the hole from which hydrocarbons exit, or the visible structure over the
well.” Springer Ranch, Ltd. v. Jones, 421 S.W.3d 273, 281–82 (Tex. App.—San Antonio 2013, no pet.)
(citing various dictionaries).
                                                    26
repudiation on these various provisions that preclude summary judgment on the
issue of equipment forfeiture.
      Summary Judgment Conclusion
      We conclude that the trial court did not err by granting summary judgment in
favor of Meng on the issue of lease termination. Furthermore, the trial court did not
err in denying Lessees’ motion for partial summary judgment on the same issue.
However, the trial court erred by granting summary judgment in favor of Meng on
the issues of standing, laches, and equipment forfeiture. Accordingly, we overrule
Lessees’ second issue (concerning their motion for partial summary judgment).
With respect to Lessees’ first issue, we overrule it in part to the extent that it
addresses lease termination on Unit No. 2, Unit No. 7, and Unit No. 4. However,
we sustain it as to the issues of standing, laches, and equipment forfeiture, and we
remand those issue for trial.
      Meng’s Request for Injunctive Relief and Sanctions
      In his third cross-issue, Meng contends that the trial court erred in declaring
final judgment as to all issues pending between the parties and denying all other
relief not expressly granted therein. Specifically, Meng also counterclaimed for a
mandatory injunction that Lessees be required to plug the wells that have terminated.
He also counterclaimed for sanctions against Lessees for bringing a suit for the sole
purpose of harassment. However, these issues were not brought before the trial court
in any of the summary judgment motions.
      “A trial court cannot dispose of a claim by summary judgment that has not
been challenged in a motion for summary judgment.” Pink v. Goodyear Tire &
Rubber Co., 324 S.W.3d 290, 293 (Tex. App.—Beaumont 2010, pet. dism’d) (citing
Teer v. Duddlesten, 664 S.W.2d 702, 703 (Tex. 1984) (op. on reh’g)); see generally
TEX. R. CIV. P. 166a(c). Therefore, the trial court erred by disposing of Meng’s


                                         27
claims for injunctive relief and sanctions because they were not the subject of the
summary judgment motions. We sustain Meng’s third cross-issue.
        Attorney’s Fees
        In Lessees’ fourth issue, they contend that the trial court erred by denying
their request for attorney’s fees on their declaratory-judgment and breach-of-
contract actions. They assert that they are raising this issue to avoid a possible
waiver. In his second cross-issue, Meng also challenged the denial of his request for
attorney’s fees. Because we are remanding all claims other than the question of lease
termination, we sustain Lessees’ fourth issue and Meng’s second cross-issue and
remand the issue of attorney’s fees for all parties for trial.
                                         This Court’s Ruling
        We affirm the trial court’s summary judgment in favor of Meng to the effect
that the lease on Unit No. 2, Unit No. 7, and Unit No. 4 has terminated. All other
issues and claims in the case are remanded for trial.




                                                                   JOHN M. BAILEY
                                                                   CHIEF JUSTICE


May 28, 2021
Panel consists of: Bailey, C.J.,
and Wright, S.C.J.5
Trotter, J., and Williams, J., not participating.




        5
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                     28